 



EXHIBIT 10.6
SALARY ARRANGEMENTS FOR EXECUTIVE OFFICERS
Dr. David G. Bakken and Stephan B. Sigaud were appointed on April 30, 2008 by
the Board of Directors to serve as executive officers of the Company. Their
respective salaries, shown below, are paid under unwritten arrangements subject
to modification from time to time at the sole discretion of the Compensation
Committee. Dr. Bakken participates in the Company’s Corporate Bonus Plan while
Mr. Sigaud participates in the Company’s Business Unit Bonus Plan. Their
respective targets for fiscal 2008 under those plans are shown below.

                              Target Bonus     Salary   FY08
David G. Bakken, PhD
  $ 210,000     $ 50,000  
Executive Vice President and Chief Scientist
               
 
               
Stephan B. Sigaud
  $ 260,000     $ 75,000  
President, U.S. Solutions Research Groups
               

 